IN THE UNITED STA'I`ES DISTRICT COURT FOR THE
NORTHERN DIS'I`RICT OF ILLINOIS

EASTERN DIVISI()N
Christopher Abernathy, )
)
Plaintiff, )
) CaseNo.16C2128

v. )

) Magistrate Judge Jeffrey T. Gilbert
Village of Park Forest, et al., )
)
Defendants. )

.Q..B..D..E..R

Plaintift`s l\/lotion to Compel Compliance with Rule 26(a)(l) [287] is granted in part and denied
in part. See Statement below for further detail.

STATEMENT

Plaintiff has filed a Motion to Compel Compliance with Rule 26(a)(i) [287] of the Federal Rules
of Civil Procedure. Plaintiff argues the Village Defendants do not describe sufficiently the subject
matter about which each disclosed witness has knowledge as required by Rule 26(a)(l) which
makes it difficult for him to decide which Witnesses he needs to depose. Plaintiff also complains
that the Village Defendants have included in their Rule 26(a)(l) disclosures some witnesses who
are deceased, Which shows (or so Plaintiff contends) these Defendants did not conduct a reasonable
investigation into each Witness’s knowledge before including him or her in their Rule 26(a)(l)
disclosures Finally, Plaintiff complains that the Viilage Defendants have disclosed duplicative
Witnesses on issues that are not in dispute.

Rule 26(21)(1) requires a party to provide to other parties the contact information, if known, “of
each individual likely to have discoverable information - along with the subjects of that
information - that the disclosing party may use to support its claims or defenses, unless the use
would be solely for impeachment.” Fed.R.Civ.P. 26(a)(l). The Village Defendants identify 115
people in their Rule 26(a)(l) disclosures Rather than state the subject matter of the discoverable
information each individual witness may have that may support a defense, the Viilage Defendants
group witnesses in categories and make a blanket and general disclosure about the subject matter
of the discoverable information all the witnesses in that category may possess. Defendants then
iist 5, 15, 20, or 30 (actually 29 but the Court is rounding up in this instance for alliterative effect)
witnesses in a particular category.

The Viliage Defendants have amended their disclosures twice in response to Plaintiff’s complaints
about the quality of those disclosures 'i`hey have added updated contact information and more
specific descriptions for certain categories ofWitnesses, and they removed over 30 witnesses from
their initial witness list. Plaintiff argues that the Village Defendants’ disclosures still are not

adequate and the grouping of many witnesses as having knowledge of a broad, general category
of information prevents him from deciding how to proceed with oral discovery in an efficient and
cost-effective manner That appears to be a bit of an exaggeration as the parties, including Plaintiff,
currently are scheduling and taking dozens of depositions There certainly are a number of key
witnesses in this case, recognized as such by all parties, and the parties can and should proceed
with scheduling those witnesses for deposition l\/Ioreover, the process of taking some depositions
should help to clarify which additional witnesses need to be deposed

That said, though, the Court understands and agrees in part With Plaintiff"’ s concerns in a case in
Which his opposing party has identified il5 people as potential witnesses, a wrongful conviction
case in which the key events took place more than 30 years ago. In many cases, a general
description of the subject matter of the discoverable information a witness or a limited number of
Witnesses may possess and that the disclosing party may use to support a claim or defense may be
sufficient for purposes of Rule 26(a)(l), After all, the Rule is not intended to be a substitute for
more particularized discovery; it is just a first step toward identifying people from whom
discoverable information profitany might be obtained But a list of 15, 20, or 30 witnesses as
having knowledge of the same broad and general category of information without any sense of
what information a particular witness may have, or how or whether that witness or the information
he or she may have might be used to support a defense, significantly decreases the usefulness of
Rule 26(a)(l) disclosures as envisioned by the drafters of that Rule.

The Village Defendants disclose 7 categories of discoverable information by broad and general
subject matter and then list the individuals who may have knowledge about that subject matter.
As noted above, there are between 5 and 29 people listed in each category. Eighty-three people
are listed in 4 of those categories, as follows:

l. The facts and circumstances surrounding the murder of Kristina Hickey in Park Forest
in or about October l984, including without limitation, the investigations thereof,
statements/admissions of Plaintiff, interviews with investigators;

2. The investigation of the murder of Kristina Hickey in Park Forest in or about 1984 and
1985, including, without limitation, the pursuit and/or clearance of leads and potential
suspects;

3. The following current and/or former police officers and investigators may have
knowledge or information concerning the murder of Kristina Hickey in Park Forest in or
about October 1984, including, without limitation, the investigations thereof,
statements/admissions and arrest of Plaintiff; and

4. The following civilians, current and/or former police officers forensic scientists
paramedics and investigators may have knowledge or information concerning the review,
collection, processing, transport, analysis, potential contamination and testing of evidence
in the murder investigation of Kristina Hickey and subsequent testing during Mr.
Abernathy’s criminal proceedings

See Village Defendants’ Second Amended Rule 26(a)(l) Disclosures [287~2].

These are very hioad topics if the Village Defendants have any more specific or detailed
information they can provide regarding any of the individuals identified in these categories and
their knowledge of discoverable information that the Village Defendants may use in this case, then
they should.fprovide it. The Court understands that in some instances an individual may be listed
because his er her name appears in a file or on a report created more than 30 years ago, but the
Village De'tendants do not have any other information about the per'son, and they may not even be
sure what§_inforrnation the person may have. lf that is the case, then they should tell Plaintiff that
is the reason the person is identified in a particular category. Plaintiff then can decide whether he
wants to depose or interview that person On the other hand, some of the people listed may be
people the Village Defendants already know have information they may use to support their
defense in some way. In those instances, the Village Defendants should provide Plaintiff with a
somewhat more particularized disclosure about the subject(s) of that information Plaintiff may
want to make a special effort to depose or interview all or some of those people.

For example, if the Village Defendants know a person listed in a particular category has
information they may use about “statements/admissions of Plaintiff`” or “the pursuit and/or
clearance of leads and potential suspects,” then they should say so now rather than list 20 or almost
30 people in a basket of people who may or may not have that information If the Village
Defendants can break down a long list of people into sub-categories to make it easier for Plaintiff
to understand, at least at this stage of discovery, Which people, for example, are on the Village
Defendants’ list because it is possible they may have discoverable information the Village
Defendants may use in this case versus people who are on the list because it is likely they have
such information or it is certain they have particular information, then they should do so. And, of
course, all parties need to be cognizant of their responsibilities under Rule 26(e) to supplement in
a timely manner earlier disclosures when the Rule requires-them to do so.

There is some implication in the Village Defendants’ Response to Plaintiff’s Motion [299] that
Plaintiff already has all the information about the witnesses identified in the Village Defendants’
Rule 26(a)(1) disclosures that the Village Defendants possess “considering all the paper on these
witnesses” in a case with a long history, and that Plaintiff’ s Rule 26 disclosures contain the same
kind of general disclosures for groups of witnesses as the Village Defendants’ disclosures
Response [299] at 2. But Plaintiff should not have to guess which witnesses and what information
the Village Defendants may use to support their defense even if Plaintiff knows who the disclosed
potential witnesses are and what they previously have said. That is particularly true in this case in
which the Village Defendants have signaled their belief that Plaintiff was rightfully convicted of
murder 33 years ago. See Joint Rule 26(f)(1) lnitial Status Report {59] (“Village Defendants deny
any wrongdoing and maintain Plaintiff was properly convicted of the sexual assault and murder of
Kristina Hickey following a thorough and professional investigation by Defendant Officers, which
included obtaining a free and voluntary confession from Plaintiff.”). And if the Village Defendants
think that Plaintiff"s disclosures are deficient, they can raise that issue with Plaintiff and, if
necessary, with the Court.

In the Court’s view, the exercise it is ordering and encouraging here is consistent with the letter
and spirit of Rule 26(a)(l) in this case in which a party has listed 115 potential witnesses in its
Rule 26(a)(l) disclosures covering a period of more than 33 years since Plaintiff was arrested,
convicted, imprisoned, and then ultimately released and granted a certificate of innocence if the

 

Village Defendants can help streamline discovery by providing Plaintiff with some additional
information that can better illuminate their lengthy and general Rule 26(a)(1) disclosures then
they should do so. As the Advisory Committee Notes to the l993 Amendments to Rule 26
recognize, “[t]he enumeration in Rule 26(a) of items to be disclosed does not prevent a court from
requiring by order . . . that the parties disclose additional information without a discovery request.”
See also Rule l (“These rules . . . should be construed, administered, and employed by the court
and the parties to secure the just, speedy, and inexpensive determination of every action and
proceeding.”).

Plaintiff also complains there are four witnesses on the Village Defendants’ list who are deceased
Plaintiff’ s point is not that he may be forced to depose someone who is dead but that this is
indicative of the kitchen sink nature of the Village Defendants’ Rule 26(a)(l) disclosures There
does appear to be a bit of a kitchen sink aspect to the Village Defendants’ disclosures The Village
Defendants respond that they have not been able to confirm whether these witnesses are, in fact,
deceased, and they request that Plaintiff provide relevant information in this respect if he has it.
The Court assumes nobody is going to want to depose a witness who is no longer living and the
parties can and will sort this out themselves

As to the Village Defendants’ asserted disclosure of duplicative witnesses on issues that are not in
dispute, the Court also declines to do anything at this time. This is an issue that likely will work
itself out as the parties continue to take depositions and narrow the issues that will be in dispute at
trial and those as to Which the parties perhaps can enter stipulations Further, there is nothing in
Rule 26(a)(l) that bars a party from disclosing more than one witness With knowledge of a
particular subject matter. Again, the process the Court is requiring and encouraging in this Order
may help to sort out which of these people the Village Defendants may actually use in this case to
support their defense

For all of these reasons, Plaintiff’s Motion to Compel Compliance with Rule 26(a)(1) [287] is
granted in part and denied in part.

It is so ordered l

/

fj/ p jr iff/4 /` ..4_4
h§agistratél Judge Jeffrey T. "Gilbert
/1

  

 

Dated: October 29, 2018

